Citation Nr: 1608459	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for a disability manifested by recurring bad dreams.  

4.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (IHD) on an extraschedular basis.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony during a hearing before the undersigned at the RO in October 2014.  A transcript is of record.  

In a March 2015 decision, the Board denied service connection for a lumbar spine disability and a disability manifested by recurring bad dreams, and also denied entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  At that time, the Board also remanded the issue of service connection for hypertension for additional development.  The issue has been returned now for further appellate action.  

The Veteran filed an appeal of the March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, pursuant to a Joint Motion for Partial Remand (JMPR) submitted by the parties, the Court vacated and remanded the Veteran's claims of entitlement to service connection for a lumbar spine disability and a disability manifested by recurring dreams, as well as his claims seeking entitlement to an extraschedular rating for ischemic heart disease and a TDIU.  Critically, neither the parties nor the Court indicated that the Board's decision regarding the issue of entitlement to a higher schedular rating for ischemic heart disease was inadequate; as such, the issue regarding the schedular rating assigned to service-connected ischemic heart disease will not be considered herein.  See JMPR at 5; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").
 
The issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a lumbar spine disability secondary to lumbar laminectomy surgery in August 2009 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2015 Informal Hearing Presentation; see also JMPR at 4.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 remand, the Board requested an etiological opinion on direct and secondary service connection for hypertension.  However, the June 2015 VA examiner failed to provide an opinion on whether hypertension is directly connected to service, to include as a result of conceded herbicide exposure.  As the Board's March 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, a VA examination is necessary to determine whether the Veteran has a current lumbar spine disability and/or related lower extremity disability that is secondary to his service-connected peripheral artery disease (PAD).
Similarly, the Veteran has reported current symptoms of recurring bad dreams that are sometimes about his experiences during service.  As such, a VA examination is necessary to determine whether the Veteran has a current acquired psychiatric disability manifested by recurring bad dreams that is etiologically related to service.  

All outstanding records of ongoing VA treatment should be obtained.  

Finally, the Veteran's entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  As such, the issues must be remanded and adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Then return the claims file to the June 2015 VA examiner (or other VA examiner, if unavailable) for an addendum opinion addressing whether hypertension is related to service, including the Veteran's presumed exposure to herbicides therein.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hypertension had onset in service or is otherwise related to a disease or injury in service, to specifically include his presumed exposure to herbicides therein.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then provide the Veteran with a VA examination with a qualified physician to determine the nature and etiology of any current lumbar spine or related lower extremity disability.

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar spine and related lower extremity disabilities.  

For each lumbar spine and lower extremity disability identified, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability was either (a) proximately due to or (b) aggravated (worsened beyond the natural progression of the disease) by service-connected PAD. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then provide the Veteran with a VA psychiatric examination to determine whether any current acquired psychiatric disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current acquired psychiatric disabilities, and should specifically state whether the Veteran has a current disability manifested by recurring bad dreams.  
For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to a disease or injury in service.  In the event that posttraumatic stress disorder (PTSD) is diagnosed, the examiner should identify the stressor supporting that diagnosis.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Then after taking any additional development deemed necessary, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




